Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-11 and 13-21 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches A fingerprint identification module, comprising a base substrate and a plurality of fingerprint identification regions located on the base substrate, wherein each of the plurality of fingerprint identification regions comprises:
a plurality of receiving electrodes;
a piezoelectric material layer, located at a side of the plurality of receiving electrodes; and
a plurality of driving electrodes, located at a side of the piezoelectric material layer away from the plurality of receiving electrodes;
wherein the plurality of receiving electrodes, the piezoelectric material layer and the plurality of driving electrodes form a plurality of ultrasonic sensors, each of the plurality of fingerprint identification regions is correspondingly provided with at least one driving chip, the plurality of driving electrodes in each of the plurality of fingerprint identification regions are connected with an output terminal of the at least one driving chip, and the at least one driving chip is configured to apply a driving voltage to the plurality of driving electrodes so as to drive the plurality of ultrasonic sensors in the corresponding fingerprint identification region to perform fingerprint identification.
Claims 2-11 and 13-21 are allowed for being dependent upon aforementioned independent claim 1.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0097699 A1 to Zeng et al.  
US 2020/0265208 A1 to Wang
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624